    Case: 1:20-cv-00220 Document #: 223 Filed: 06/03/21 Page 1 of 1 PageID #:6718



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                              219 SOUTH DEARBORN STREET
                                 CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Larry Ford Banister II

Firm     Ford Banister IP

Street Address 305 Broadway - Floor 7

City/State/Zip Code New York, NY 10007

Phone Number 212-500-3268

Email address ford@fordbanister.com

ARDC (Illinois State Bar members, only)

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                       Assigned Judge
20-cv-00220                      Chenyan v. The Partnerships, et al.
                                                                  Hon. John F Kness




 /s/ L. Ford Banister II                                     June 4, 2021
_______________________________                              _______________________
Signature of Attorney                                        Date


Rev. 01272016
